EZELL, J.,
dissenting.
Iff respectfully dissent for the reasons assigned by Judge Amy and for the following reasons.
In this case, there was no objection to the jury instructions at the trial level, the issue was not designated as an assignment of error or argued on appeal, and there was no plain and fundamental error in the jury instructions or in the jury’s verdict.
I do not find the jury instructions to be misleading or confusing or so inadequate or incorrect as to preclude the jury from reaching a verdict based on the law and the facts.
For the Court to reverse and render a judgment in this case where none of the factors required were met, I find the majority position unsustainable.
For these reasons, I dissent.